Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10924125. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent anticipated the claims in the instant application as shown in the table below.

Instant application
Patent 10924125
1. A frequency divider circuit, comprising: a counter configured to generate a counter signal responsive to a frequency of a clock signal and a frequency ratio; and a compensation circuit coupled to the counter, and configured to generate an output signal having a frequency equal to the frequency of the clock signal divided by the frequency ratio, and a duty cycle lower than 50% and greater than 1/r, where r is the frequency ratio.
1.  A frequency divider circuit, comprising: a counter configured to generate a counter signal responsive to a frequency of a clock signal and a 
frequency ratio;  and a compensation circuit coupled to the counter, and configured to generate an output signal having a frequency equal to the frequency of the clock signal divided by the frequency ratio, and a duty cycle greater than 1/r, where r is the frequency ratio, wherein the compensation circuit comprises a plurality of comparator circuits coupled to an output of the 

In view of 16.  The method of claim 15, wherein the duty cycle of the output signal is between 25% and 50%.

1.  A frequency divider circuit, comprising: a counter configured to generate a counter signal responsive to a frequency of a clock signal and a 
frequency ratio;  and a compensation circuit coupled to the counter, and configured to generate an output signal having a frequency equal to the frequency of the clock signal divided by the frequency ratio, and a duty cycle greater than 1/r, where r is the frequency ratio, wherein the compensation circuit comprises a plurality of comparator circuits coupled to an output of the counter, having a plurality of different thresholds, and configured to generate a plurality of comparator output signals responsive to the 

2.  The frequency divider circuit of claim 1, wherein the plurality of comparator circuits comprises OR gates.
4. The frequency divider circuit of claim 2, wherein the compensation circuit further comprises a comparator selector circuit coupled to outputs of the plurality of comparator circuits, and configured to select from the plurality of comparator output signals a comparator output signal corresponding to the frequency ratio.
3.  The frequency divider circuit of claim 1, wherein the compensation circuit further comprises a comparator selector circuit coupled to outputs of the plurality of comparator circuits, and configured to select from the plurality of comparator output signals a comparator output signal corresponding to the frequency ratio.
5. The frequency divider circuit of claim 4, wherein the comparator selector circuit has a plurality of different numeric ranges corresponding to the plurality of comparator output signals, and the comparator selector circuit is configured to, responsive to the frequency ratio falling in a numeric range among the plurality of different numeric ranges, select and output the comparator output signal corresponding to said numeric range.
4.  The frequency divider circuit of claim 3, wherein the comparator selector circuit has a plurality of different numeric ranges corresponding to the plurality of comparator output signals, and the comparator selector circuit is configured to, responsive to the frequency ratio falling in a numeric range among the plurality of different numeric ranges, select and output the comparator output signal corresponding to said numeric range.

5.  The frequency divider circuit of claim 3, wherein the comparator selector circuit comprises a multiplexer.
7. The frequency divider circuit of claim 4, wherein the compensation circuit further comprises a retime circuit coupled to an output of the comparator selector circuit, and configured to generate the output signal responsive to the frequency of the clock signal and the selected comparator output signal.
6.  The frequency divider circuit of claim 3, wherein the compensation circuit further comprises a retime circuit coupled to an output of the comparator selector circuit, and configured to generate the output signal responsive to the frequency of the clock signal and the selected comparator output signal.
8. The frequency divider circuit of claim 7, wherein the retime circuit comprises a flip-flop having a first input terminal configured to receive the clock signal, a second input terminal coupled to the output of the comparator selector circuit to receive the selected comparator output signal, and an output terminal configured to output the output signal.
7.  The frequency divider circuit of claim 6, wherein the retime circuit comprises a flip-flop having a first input terminal configured to receive the clock signal, a second input terminal coupled to the output of the comparator selector circuit to receive the selected comparator output signal, and an output terminal configured to output the output signal.
9. The frequency divider circuit of claim 2, wherein each of the plurality of different thresholds is 2.sup.j, where j is an integer.
8.  The frequency divider circuit of claim 1, wherein each of the plurality of different thresholds is 2.sup.j, where j is an integer.
10. The frequency divider circuit of claim 5, wherein each of the plurality of different numeric 



1.  A frequency divider circuit, comprising: a counter configured to generate a counter signal responsive to a frequency of a clock signal and a 
frequency ratio;  and a compensation circuit coupled to the counter, and configured to generate an output signal having a frequency equal to the frequency of the clock signal divided by the frequency ratio, and a duty cycle greater than 1/r, where r is the frequency ratio, wherein the compensation circuit comprises a plurality of comparator circuits coupled to an output of the counter, having a plurality of different thresholds, and configured to generate a plurality of comparator output signals responsive to the counter signal and the plurality of different thresholds.
12. The frequency divider circuit of claim 11, wherein the compensation circuit further comprises: a comparator selector circuit coupled to outputs of the plurality of comparator circuits, and configured to select, from the plurality of comparator output signals, a comparator output 
.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lusinshi (US 6115442).

Re Claim 1, Lusinchi discloses a frequency divider circuit, comprising: 
a counter configured to generate a counter signal responsive to a frequency of a clock signal and a frequency ratio (counter 1 with CLK0 and input data, division ratio, column 4 lines 19-65); and 
a circuit coupled to the counter, and configured to generate an output signal having a frequency equal to the frequency of the clock signal divided by the frequency ratio (circuit 6 output new clock signal, column 4 line 66 – column 6 line 60), and a duty cycle lower than 50% and greater than 1/r, where r is the frequency ratio (duty cycle between 33%-50%, column 3 lines 1-7).
Lusinchi discloses the claimed invention except explicitly teaches a compensation circuit coupled to the counter.  However, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teachings taught by Lusinchi to achieve the same expected result to generate an output signal having a frequency equal to the frequency of the clock signal divided by the frequency ratio, and a duty cycle lower than 50% and greater than 1/r, where r is the frequency ratio since the 

Re Claim 13, Lusinchi discloses a method, comprising: 
generating a counter signal counting at a frequency of a clock signal between (r-1) and zero, where r is a frequency ratio (counting threshold of counter 1 corresponding to the desired division ratio I, column 4 lines 15-49); upon a start of said counting, setting an output signal to a first logic level (Figure 2); switching the output signal to a second logic level different from the first logic level, and maintaining the output signal at the second logic level until said counting ends (Figure 2).
Lusinchi teaches the claimed invention except explicitly teaches in response to the counter signal reaching a threshold lower than (r-1) but higher than 1.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the specific threshold value for a custom setting, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 f.2d 272, 205 USPQ 215 (CCPA 1980).

Re Claim 14, Lusinchi discloses the method of claim 13, further comprising: selecting, based on the frequency ratio, the threshold from among a plurality of different thresholds (counting threshold corresponding to the desired division ratio i, column 4 lines 15-44).

Re Claim 15, Lusinchi discloses the method of claim 14, wherein each of the plurality of different thresholds is 2.sup.j, where j is an integer (frequency of a given counting signal is twice, multiple of 2, column 4 lines 15-44).



Re Claim 20, Lusinchi discloses the method of claim 19, wherein the duty cycle of the output signal is equal to or greater than 25%, and lower than 50% (duty cycle between 33%-50%, column 3 lines 1-7).

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KENNETH T LAM/Primary Examiner, Art Unit 2631